 



Exhibit 10.1

RECEIVABLES SALES AGREEMENT

     RECEIVABLES SALES AGREEMENT (this “Agreement”), dated as of March 28, 2005,
by and between TRINSIC COMMUNICATIONS, INC., a Delaware corporation and TOUCH 1
COMMUNICATIONS, INC., an Alabama corporation, collectively as Seller and
Subservicer, and THERMO CREDIT, LLC, a Colorado limited liability company, as
Purchaser and Master Servicer.

WITNESSETH:

     WHEREAS, the Seller desires to factor certain of its telecommunication
receivables and the Purchaser is in the business of factoring certain
telecommunication receivables from time to time;

     WHEREAS, the Purchaser may, but shall not be required to act in the
capacity of Master Servicer to perform certain servicing, administrative and
collection functions in respect of the receivables purchased by the Purchaser
under this Agreement (the “Purchased Receivables”);

     WHEREAS, the Purchaser and the Master Servicer desire that the Subservicer
be appointed to perform certain servicing, administrative and collection
functions in respect of the Purchased Receivables; and

     WHEREAS, the Seller has been requested, and is willing, to act as the
Subservicer.

     NOW, THEREFORE, the parties agree as follows:

ARTICLE I — DEFINITIONS

     Section 1.1 Certain Defined Terms. Capitalized terms used in this Agreement
have the respective meanings set forth on Exhibit A, or as elsewhere provided in
this Agreement. In the event of a conflict, the meaning given in Exhibit A shall
prevail.

     Section 1.2 Other Terms. All accounting terms not specifically defined in
this Agreement shall be construed in accordance with generally accepted
accounting principles. All terms used in Article 9 of the UCC, and not
specifically defined in this Agreement, are used in this Agreement as defined in
such Article 9.

ARTICLE II — PURCHASE AND SALE; ESTABLISHMENT OF ACCOUNTS

     Section 2.1 Offer to Sell. Seller shall offer to sell, transfer, assign and
set over to Purchaser those Eligible Receivables set forth on a list of such
Eligible Receivables which such list shall be delivered by the Seller to the
Purchaser no later than three (3) Business Days prior to each Purchase Date.

     Section 2.2 Purchase of Receivables. Upon receipt of the list of Eligible
Receivables pursuant to Section 2.1, the Master Servicer, in its sole
discretion, will confirm which of the Eligible Receivables offered by Seller
that the Purchaser will Purchase. The Purchase of such

 



--------------------------------------------------------------------------------



 



Receivables shall occur upon payment of the Advance Amount. Upon Purchase of the
Receivables, Seller shall be deemed to have sold, transferred, assigned, set
over and conveyed to Purchaser, without recourse except as expressly provided
herein, all of Seller’s right, title and interest in and to the Purchased
Receivables. The Seller shall not take any action inconsistent with such
ownership and shall not claim any ownership in any Purchased Receivable. The
Seller shall indicate in its Records that ownership interest in any Purchased
Receivable is held by the Purchaser. In addition, the Seller shall respond to
any inquiries with respect to ownership of a Purchased Receivable by stating
that it is no longer the owner of such Purchased Receivable and that ownership
of such Purchased Receivable is held by the Purchaser. Documents relating to the
Purchased Receivables shall be held in trust by the Seller and the Subservicer,
for the benefit of the Purchaser as the owner of the Purchased Receivables, and
possession of any Required Information relating to the Purchased Receivables so
retained is for the sole purpose of facilitating the servicing of the Purchased
Receivables and carrying out the terms of this Agreement. Such retention and
possession is at the will of the Purchaser and in a custodial capacity for the
benefit of the Purchaser only.

     Section 2.3 Purchase Price and Payment. The Purchase Price for Receivables
purchased on any Purchase Date shall be an amount equal to the aggregate Net
Values of such Purchased Receivables. The Advance Amount shall be the Net Value
of the Purchased Receivables after deducting applicable LEC and billing fees,
adjustments and reserves (or an estimate thereof) and application of the Gross
Liquidation Rate, reduced by (a) the Discount Fees as of such Purchase Date,
(b) the amount, if any, by which the Thermo Contingency Account is less than the
Specified Thermo Contingency Account Balance as of such Purchase Date, (c) any
Rejected Receivable Amount not otherwise paid pursuant to Section 4.4, and
(d) other amounts due the Purchaser in accordance with this Agreement. The
Advance Amount shall be paid to the Seller by immediately available funds on the
Purchase Date. At any time the Net Value of outstanding Purchased Receivables
shall not exceed the Purchase Commitment.

     Section 2.4 Establishment of Accounts; Conveyance of Interests Therein;
Investments. (a) Except as may otherwise be established by Purchaser, in
writing, a Lockbox Account will be established or assigned, as the case may be,
for the benefit of the Purchaser into which all Collections from Payors with
respect to Receivables shall be deposited. The Lockbox Account will be
maintained at the expense of the Seller. The Seller agrees to deposit all
Collections it receives with respect to Receivables in said Lockbox Account and
will instruct all Payors to make all payments on Receivables to said Lockbox
Account. All funds in said Lockbox Account will be remitted as instructed by the
Master Servicer in accordance with the terms of this Agreement.

          (b) The Purchaser has established and shall maintain the Thermo
Contingency Account.

          (c) The Seller does hereby sell, transfer, assign, set over and convey
to the Purchaser all right, title and interest of the Seller in and to all
amounts deposited, from time to time, in the Lockbox Account, and Thermo
Contingency Account. Any Collections relating to Receivables held by the Seller
or the Subservicer pending deposit to the Lockbox Account as provided in this
Agreement, shall be held in trust for the benefit of the Purchaser until such

2



--------------------------------------------------------------------------------



 



amounts are deposited into the Lockbox Account. All Collections in respect of
Purchased Receivables received by the Seller and not deposited directly by the
Payor in the Lockbox Account shall be remitted to the Lockbox Account no later
than the following Business Day, and if such Collections are not remitted on a
timely basis, in addition to its other remedies hereunder, the Purchaser shall
be entitled to receive the Misdirected Payment Fee.

     Section 2.5 Grant of Security Interest. It is the intention of the parties
to this Agreement that payment of the Advance Amount by the Purchaser to the
Seller for Purchased Receivables to be made under this Agreement shall
constitute an absolute sale of such Purchased Receivables and not a loan. In the
event, however, that a court of competent jurisdiction were to hold that the
transaction evidenced by this Agreement constitutes a loan and not a purchase
and sale, it is the intention of the parties that this Agreement shall
constitute a security agreement under the UCC and any other applicable law, and
that the Seller shall be deemed to have granted to the Purchaser a first
priority perfected security interest in all of the Seller’s right, title and
interest in, to and under: the Purchased Receivables; the Records; all payments
of principal of or interest on such Purchased Receivables; all amounts on
deposit from time to time in the Lockbox Account and the Thermo Contingency
Account; all other rights relating to and payment made under this Agreement, and
all proceeds of any of the foregoing.

     Section 2.6 Further Action Evidencing Purchases. The Seller agrees that,
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or appropriate, or that the Purchaser may reasonably request, in order
to perfect, protect or more fully evidence the transfer of ownership of and its
security interest in the Purchased Receivables and other assets in which Seller
grants to Purchaser a security interest in accordance with Section 8.2 below,
and to enable the Purchaser to exercise or enforce any of its rights under this
Agreement.

ARTICLE III — CONDITIONS OF PURCHASES

     Section 3.1 Conditions Precedent to All Purchases. Each Purchase from the
Seller by the Purchaser shall be subject to the conditions precedent that as of
each Purchase Date:

          (a) No Event of Seller Default has occurred and the Seller is in
compliance with each of its covenants and representations set forth in
Sections 4.1 and 4.2 of this Agreement;

          (b) The Seller shall have made available to the Purchaser a complete
copy of all of Seller’s then current Carrier Agreements, Clearinghouse
Agreements and Billing and Collection Agreements and any amendment or
modification of such agreements;

          (c) The Seller shall have made available to the Purchaser a copy of
each written notice delivered by or received by either the Carrier, Billing and
Collection Agent, Clearinghouse Agent or the Seller with respect to any Carrier
Agreements, Clearinghouse Agreements and/or the Billing and Collection
Agreements, except written notices not involving a material effect or change to
the contractual relationship;

3



--------------------------------------------------------------------------------



 



          (d) The Seller shall have delivered to the Purchaser evidence
satisfactory to the Purchaser of consent to service or other properly documented
LOA’s (including both paper and electronic) for the Payors;

          (e) The Termination Date shall not have occurred; and

          (f) The Seller shall have taken such other action, including but not
limited to delivery of an opinion of counsel in the form of Exhibit D hereto,
and delivered such other approvals, opinions or documents to the Purchaser, as
the Purchaser may reasonably request;

          (g) The Seller shall deliver to Purchaser a copy of all sales scripts
and LOA’s to be independently reviewed by a mutually agreeable third party and
Seller cannot deviate from the language of the script or LOA without having such
changes reviewed and approved;

          (h) To the extent the Seller markets through telemarketing, Seller
shall subscribe to both state and federal, as the case may be, do not call lists
and will comply with all changes and revisions to such rules. In addition,
Seller shall utilize an independent third-party verification company to verify
all telemarketing orders for service; and

          (i) Seller shall provide Purchaser with proofs of previous, current
and ongoing compliance with both Federal and State USF contributions which
includes copying Purchaser on all Form 499 A’s and Q’s that are filed by Seller.

ARTICLE IV — REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE SELLER

     Section 4.1 Representations, Warranties and Covenants as to the Seller. The
Seller represents and warrants to the Purchaser and Master Servicer, as of the
date of the initial Purchase Date and as of each Purchase Date thereafter, as
follows:

          (a) The Seller is duly organized, validly existing and in good
standing under the laws of its state of incorporation or other formation and is
duly qualified to do business and is in good standing in each jurisdiction in
which it is doing business and has the power and authority to own and convey all
of its properties and assets and to execute and deliver this Agreement and the
Related Documents and to perform the transactions contemplated thereby; and each
is the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its terms;

          (b) The execution, delivery and performance by the Seller of this
Agreement and the Related Documents and the transactions contemplated thereby
(i) have been duly authorized by all necessary corporate or other action on the
part of the Seller, (ii) do not contravene or cause the Seller to be in default
under (A) any contractual restriction contained in any loan or other agreement
or instrument binding on or affecting the Seller or its property; or (B) any
law, rule, regulation, order, writ, judgment, award, injunction, or decree
applicable to, binding on or affecting the Seller or its property and (iii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of the property of the Seller (other than in

4



--------------------------------------------------------------------------------



 



favor of the Purchaser as contemplated hereunder), all as more fully certified
by the Seller in the form of Exhibit C attached hereto;

          (c) Except as set forth on Schedule 4.1(e), there is no court order,
judgment, writ, pending or threatened action, suit or proceeding, of a material
nature against or affecting the Seller, its officers, managers or directors, or
the property of the Seller, in any court or tribunal, or before any arbitrator
of any kind or before or by any Governmental Authority (i) asserting the
invalidity of this Agreement or any of the Related Documents, (ii) seeking to
prevent the sale and assignment of any Receivable or the consummation of any of
the transactions contemplated thereby, (iii) seeking any determination or ruling
that might materially and adversely affect the Seller, this Agreement, the
Related Documents, the Receivables, the Contracts or any LOA, or (iv) asserting
a claim for payment of money in excess of $50,000;

          (d) The primary business of the Seller is the provision of
telecommunication services and/or equipment. All telecommunications license
numbers issued to the Seller by any Governmental Authority are set forth on
Schedule 2 and the Seller has complied in all material respects with all
applicable laws, rules, regulations, orders and related Contracts, and has and
maintains all permits, licenses, certifications, authorizations, registrations,
approvals and consents of Governmental Authorities or any other party necessary
for the business of the Seller and each of its subsidiaries;

          (e) The Seller (i) has filed and paid on a timely basis all taxes and
corresponding tax returns (federal, state and local ) required to be filed and
has paid or made adequate provisions for the payment of all taxes, assessments,
and other governmental charges due from the Seller; (ii) the financial
statements of the Seller in reports to the United States Securities and Exchange
Commission, copies of which have been made available to the Purchaser, fairly
present the financial condition of the Seller, all in accordance with generally
accepted accounting principles consistently applied; (iii) since September 30,
2004, there has been no material adverse change in any such condition, business
or operations (except as has been disclosed to the Purchaser or made available
to the Purchaser in reports to the United States Securities and Exchange
Commission); and (iv) the Seller has delivered to the Purchaser within 45 days
after the end of each subsequent three month period except after the fiscal year
end), and, 90 days after the fiscal year end of the Seller, the financial
statements, including balance sheet, income statement and statement of cash
flows prepared in accordance with generally accepted accounting principles, of
the Seller as of the end of such three-month period or fiscal year, as the case
may be, certified by the chief financial officer and chief executive officer of
the Seller;

          (f) All information furnished by or on behalf of the Seller to the
Master Servicer or the Purchaser in connection with this Agreement is true and
complete in all material respects and does not omit to state a material fact and
the sales of Purchased Receivables under this Agreement are made by the Seller
in good faith and without intent to hinder, delay or defraud present or future
creditors of the Seller;

          (g) The Lockbox Account is the only lockbox account to which Payors
have been instructed to direct Receivable proceeds and each Payor of an Eligible
Receivable has been

5



--------------------------------------------------------------------------------



 



directed upon its receipt of the notice attached hereto as Exhibit B, which such
notice was mailed not less than two (2) Business Days prior to the Purchase
Date, to remit all payments with respect to such Receivable for deposit in the
Lockbox Account;

          (h) The principal place of business and chief executive office of the
Seller are located at the address of the Seller set forth under its signature
below and there are not now, and during the past four months there have not
been, any other locations where the Seller is located (as that term is used in
the UCC) or keeps Records except as set forth in the designated space beneath
its signature line in this Agreement;

          (i) The exact name of the Seller as it appears in its Articles of
Incorporation, Formation or Organization is as set forth at the beginning of
this Agreement and, except as set forth on Schedule 3, the Seller has not
changed its legal name in the last six (6) years, and during such period, the
Seller did not use, nor does the Seller now use any tradenames, fictitious
names, assumed names or “doing business as” names;

          (j) The federal taxpayer identification number of the Seller is as set
forth under its signature below;

          (k) The Seller has not done anything to impede or interfere with the
collection by the Purchaser of the Purchased Receivables and shall not, without
Purchaser’s prior written consent, amend, waive or otherwise permit or agree to
any deviation from the terms or conditions of any Purchased Receivable or any
related Carrier Agreement, Clearinghouse Agreement, Billing and Collection
Agreement, Contract or LOA which (i) may create an Adverse Claim with respect to
any Receivable or (ii) would materially affect the ability of the Subservicer or
the Master Servicer to act in each’s capacity as such; and

          (l) For federal income tax reporting and accounting purposes, the
Seller will treat the sale of each Purchased Receivable pursuant to this
Agreement as a sale of, or absolute assignment of its full right, title and
ownership interest in such Purchased Receivable to the Purchaser.

References to financial statements of the Seller in this Agreement refer to the
consolidated financial statements of Trinsic, Inc., the parent corporation.

     Section 4.2 Representations and Warranties of the Seller as to Purchased
Receivables. With respect to each Purchased Receivable sold pursuant to this
Agreement the Seller represents and warrants, as of the date hereof and as of
the date of each subsequent Purchase Date, as follows:

          (a) Such Purchased Receivable (i) includes all the Required
Information; (ii) is the liability of Eligible Payor and (iii) was created by
the provision or sale of telecommunication services or equipment by the Seller
in the ordinary course of its business; (iv) has a Purchase Date no later than
45 days after its Billing Date; (v) is not a Purchased Receivable as to which,
as of any Determination Date, payment by the Payor of such Receivable has been
received and is not duplicative of any other Receivable; and (vi) is owned by
the Seller free and clear of any Adverse Claim, and the Seller has the right to
sell, assign and transfer the

6



--------------------------------------------------------------------------------



 



same and interests therein as contemplated under this Agreement without consent
other than those secured and delivered to the Purchaser on or prior to the
Closing Date from any Governmental Authority, the Payor, a Carrier, the Billing
and Collection Agent, the Clearinghouse Agent or any other Person.

          (b) The Eligible Receivable Amount set forth in the applicable
Required Information of such Receivable is payable in United States Dollars and
shall not exceed with respect to any one individual Payor of any Payor Class the
amounts or percentages (%) reflected in Schedule 1 and Schedule 1 (A), unless
approved in writing by the Purchaser in advance, other than an Eligible
Receivable payable under a Billing and Collection Agreement as set forth on the
attached Schedule 4, and is net of any adjustments or other modifications
contemplated by any Carrier Agreement, Clearinghouse Agreement, Billing and
Collection Agreement or otherwise and neither the Receivable nor the related
Carrier Agreement, Clearinghouse Agreement, Billing and Collection Agreement or
Contract has or will be compromised, adjusted, extended, satisfied,
subordinated, rescinded, set-off or modified by the Seller, the Payor, the
Carrier, the Clearinghouse Agent or the Billing and Collection Agent, and is not
nor will be subject to compromise, adjustment, termination or modification,
whether arising out of transactions concerning the Contract, any Carrier
Agreement, Clearinghouse Agreement, Billing and Collection Agreement or
otherwise; and

          (c) There are no procedures or investigations pending or threatened
before any Governmental Authority (i) asserting the invalidity of such
Receivable, Carrier Agreement, Clearinghouse Agreement, Billing and Collection
Agreement, LOA or such Contract; (ii) asserting the bankruptcy or insolvency of
the related Payor; (iii) seeking the payment of such Receivable or payment and
performance of the related Carrier Agreement, Clearinghouse Agreement, Billing
and Collection Agreement, or such other Contract or LOA; or (iv) seeking any
determination or ruling that might materially and adversely affect the validity
or enforceability of such Receivable or the related Carrier Agreement,
Clearinghouse Agreement, Billing and Collection Agreement, or such other
Contract or LOA.

     Section 4.3 Negative Covenants of the Seller. The Seller shall not, without
the written consent of the Purchaser and the Master Servicer:

          (a) Create, purport to create or suffer to exist any Adverse Claim or
lien upon any Receivable and related Contracts, its Customer Base, the Lockbox
Account, or any other account in which any Collections of any Receivable are
deposited, or assign any right to receive income in respect of any Receivable;

          (b) Submit or permit to be submitted to Payors any invoice for
telecommunication services or equipment rendered by or on behalf of Seller which
contains a “pay to” address other than the Lockbox Account;

          (c) Make any change to (i) the location of its chief executive office
or the location of the office where Records are kept or (ii) its corporate name
or use any tradenames, fictitious names, assumed names or “doing business as”
names;

7



--------------------------------------------------------------------------------



 



          (d) Make any change to or file for a new federal taxpayer
identification number; or;

          (e) Enter into or execute any Clearinghouse Agreement or Billing and
Collection Agreement (other than those listed on Schedule 4 hereof) or any
amendment or modification thereof.

     Section 4.4 Repurchase Obligations. Upon discovery by any party to this
Agreement of a breach of any representation or warranty in Sections 4.1 or 4.2
of this Article IV which materially and adversely affects the value of a
Purchased Receivable or the interests of the Purchaser therein (herein a
“Rejected Receivable”), the party discovering such breach shall give prompt
written notice to the other parties to this Agreement. Thereafter, on the next
Purchase Date, the Net Value of the Rejected Receivables shall be deducted from
the Purchase Price of the Eligible Receivables pursuant to Section 2. To the
extent the amount of that Advance Amount is insufficient, Purchaser shall make
demand upon the Seller to pay any such deficiency to the Purchaser within three
(3) Business Days of receipt of notice from Purchaser. Upon payment of the
amount due by the Seller to the Purchaser under this Section 4.4, the subject
Purchased Receivable will be reconveyed to the Seller without recourse.

     Section 4.5 Commitment Fee. The Seller will pay to the Purchaser the
Commitment Fee. The initial Commitment Fee will be the amount or percentage (%)
reflected in Schedule 1 and Schedule 1 (A), and will be payable in three
(3) installments: the first in the amount of 1% of the Commitment at the time of
the first Purchase, the second in the amount of 1% of the Commitment on the
first anniversary of the date of this Agreement, and the third in the amount of
.5% of the Commitment on the second anniversary of the date of this Agreement.
Any increases in the Purchase Commitment will require payment of additional
Commitment Fees of the amount or percentage (%) reflected in Schedule 1 and
Schedule 1 (A) payable at the time of the increase. The Commitment Fee shall be
deemed earned and payable upon execution of this Agreement and shall be deducted
from the Advance Amount when due.

     Section 4.6 Discount Fees. Seller shall pay to Purchaser an initial
Discount Fee of the amount or percentage (%) reflected in Schedule 1 and
Schedule 1 (A), as adjusted from time to time; additional Discount Fees will be
charged at a rate specified in Schedule 1 and Schedule 1 (A). If uncollected
after 120 days from the Billing Date, the Billed Amount will be deemed
uncollectible and a Rejected Receivable. The Discount Fees shall be deducted
from the Advance Amount.

ARTICLE V — ACCOUNTS ADMINISTRATION

     Section 5.1 Appointment of Master Servicer. Purchaser may from time to time
appoint and delegate to a third party the duties of Master Servicer under this
Agreement. If a third party Master Servicer is appointed, Purchaser shall so
notify Seller, and such notice shall be deemed to confirm to Seller that
Purchaser has appointed the Master Servicer (including any successors thereto),
its agent and attorney-in-fact, with full power of substitution, to take any and
all reasonable steps in the Seller’s name and on the Seller’s behalf necessary
or desirable in the determination of the Master Servicer to collect all amounts
due under any and all Purchased Receivables, process all Collections, commence
proceedings with respect to enforcing payment

8



--------------------------------------------------------------------------------



 



of such Purchased Receivables and the related Contracts, and adjusting, settling
or compromising the account or payment thereof. Upon receipt of Purchaser’s
notice of appointment, the Seller shall furnish the Master Servicer (and any
successors thereto) with any specific powers of attorney and other documents
necessary or appropriate to enable the Master Servicer to carry out its
servicing and administrative duties under this Agreement, and shall cooperate
with the Master Servicer to the fullest extent in order to ensure the
collectability of the Purchased Receivables. To the extent the Purchaser shall
have delegated its duties with respect to any Purchased Receivable or related
Contracts, it shall not be obligated to perform any of the obligations of the
Master Servicer hereunder.

     Section 5.2 Lockbox Account. The Purchaser and the Master Service
acknowledge that certain amounts deposited in the Lockbox Account may relate to
Receivables other than Purchased Receivables and that such amounts continue to
be owned by the Seller. All such amounts shall be administered in accordance
with Section 5.4.

     Section 5.3 Determinations of the Master Servicer. On each Determination
Date, the Master Servicer will determine:

          (a) the Net Value of all Purchased Receivables which have become
Rejected Receivables since the prior Purchase Date (the “Rejected Receivable
Amount”);

          (b) the amount of Collections up to the Purchase Price of all
Purchased Receivables received since the prior Determination Date (the “Paid
Receivables Amount”);

          (c) the Net Value of all Purchased Receivables which have become
Defaulted Receivables since the prior Purchase Date (the “Defaulted Receivable
Amount”);

          (d) the aggregate amount deposited in the Lockbox Account in excess of
the Purchase Price of each Purchased Receivable, including Collections
pertaining to Receivables not purchased under this Agreement, since the prior
Determination Date (the “Excess Collection Amount”); and

          (e) the Net Value of all Purchased Receivables less the Rejected
Receivable Amount and the Defaulted Receivable Amount as of the current
Determination Date (the “Current Net Value Amount”).

     The Master Servicer’s determinations of the foregoing amounts shall be
conclusive in the absence of manifest error. The Master Servicer shall provide
to Seller and Purchaser on a monthly basis a settlement statement setting forth
the determinations made by it under this Section 5.3. The Master Servicer shall
timely notify the Purchaser and Seller of such determinations.

     Section 5.4 Distributions from Accounts. (a) On each Determination Date,
following the determinations set forth in Section 5.3, the Master Servicer will
distribute any amount owed to the Seller pursuant to Section 5.3 by wire
transfer.

9



--------------------------------------------------------------------------------



 



          (b) Until the Termination Date, with reasonable best efforts on each
Purchase Date or in any event within two (2) Business Days of each such Purchase
Date, the Master Servicer shall pay to the Purchaser all amounts due and owing
the Purchaser in accordance with this Agreement and pay the balance, if any, to
the Seller by wire transfer; provided, however, with respect to Receivables
processed or cleared pursuant to any Carrier Agreement, Clearinghouse Agreement
or Billing and Collection Agreement, if applicable, any Excess Collection Amount
shall be retained by the Purchaser until such time that the Seller’s billing
cycle (or batch) to which such Excess Collection Amount applies is deemed closed
by the Purchaser which, absent the occurrence of an Event of Seller Default and
provided that the Purchaser has received information in sufficient form and
format to allow the Purchaser to properly apply and/or post Collections against
Purchased Receivables, will occur no later than the next immediate Purchase Date
following such determination to an account designated by the Seller.

     Section 5.5 Allocation of Moneys following Termination Date. (a) Upon the
occurrence of a Termination Date hereunder, the Master Servicer shall administer
and monitor the Lockbox Account and any and all Collections and apply the amount
of such Collections to the outstanding Net Value of Purchased Receivables. To
the extent any Purchased Receivable becomes a Defaulted Receivable, the
Purchaser may withdraw an amount equal to such Defaulted Receivable Amount from
the Thermo Contingency Account and deposit such amount in the Lockbox Account,
provided, however, that such recourse is expressly limited to the monies which
comprise the Thermo Contingency Account at the time of the Termination Date
which shall not at any time exceed the Specified Thermo Contingency Account
Balance. Thereafter, any Excess Collection Amount which relates to Receivables
not purchased by the Purchaser may not be used for deposit to the Thermo
Contingency Account and shall be otherwise administered in accordance with this
Agreement.

          (b) In any event, following the Termination Date and the Purchaser’s
receipt of the Termination Fee, if any, the Seller may, at its option,
repurchase all previously Purchased Receivables by depositing with the Purchaser
the then aggregate uncollected portion of the Advance Amount with respect to
such Purchased Receivables. Following such payment and any other amount due and
owing the Purchaser under this Agreement, including without limitation any due
but unpaid Commitment Fees or Discount Fees, this Agreement shall be deemed
terminated.

          (c) On the first Determination Date on which the aggregate Net Value
of all Purchased Receivables (other than Defaulted Receivables) is less than the
aggregate amount remaining in the Thermo Contingency Account, the Master
Servicer shall disburse all remaining amounts held in the Thermo Contingency
Account to the Seller and all interests of the Purchaser in all Purchased
Receivables owned by the Purchaser shall be reconveyed and reassigned by the
Purchaser to the Seller, without recourse. Following such disbursement and
reconveyance, this Agreement shall be deemed terminated.

ARTICLE VI — APPOINTMENT OF THE SUBSERVICER

     Section 6.1 Appointment of the Subservicer. As consideration for the
Seller’s receipt of Excess Collection Amount, the Master Servicer and the
Purchaser hereby appoint the

10



--------------------------------------------------------------------------------



 



Seller and the Seller hereby accepts such appointment to act as Subservicer
under this Agreement. The Subservicer shall service the Purchased Receivables
and enforce the Purchaser’s respective rights and interests in and under each
Purchased Receivable and each related Contract or LOA; and shall take, or cause
to be taken, all such actions as may be necessary or advisable to service,
administer and collect each Purchased Receivable all in accordance with
(i) customary and prudent servicing procedures for telecommunication receivables
of a similar type, and (ii) all applicable laws, rules and regulations; and
shall serve in such capacity until the termination of its responsibilities
pursuant to Section 6.4 or 7.1. The Subservicer may, only with the prior consent
of the Purchaser, subcontract with a third party for billing, collection,
servicing or administration of the Receivables. Any termination or resignation
of the Subservicer under this Agreement shall not affect any claims that the
Purchaser may have against the Subservicer for events or actions taken or not
taken by the Subservicer arising prior to any such termination or resignation.

     Section 6.2 Duties and Obligations of the Subservicer. (a) The Subservicer
shall at any time permit the Purchaser, the Master Servicer or any of their
representatives to visit the offices of the Subservicer and examine and make
copies of all Servicing Records;

          (b) The Subservicer shall notify the Purchaser or the Master Servicer
of any action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim that is or may be asserted by any Person with respect to any
Purchased Receivable;

     Section 6.3 Subservicing Expenses. The Subservicer shall be required to pay
for all expenses incurred by the Subservicer in connection with its activities
hereunder (including any payments to accountants, counsel or any other Person)
and shall not be entitled to any payment or reimbursement therefore.

     Section 6.4 Subservicer Not to Resign. The Subservicer shall not resign
from the duties and responsibilities hereunder except upon Purchaser’s or Master
Servicer’s determination that (a) the performance of Subservicer’s duties
hereunder has become impermissible under applicable law and (b) there is no
reasonable action which the Subservicer could take to make the performance of
its duties hereunder permissible under applicable law evidenced as to clause (a)
above by an opinion of counsel to such effect delivered to the Purchaser.

     Section 6.5 Authorization of the Master Servicer. Should the Subservicer
ever be released of its duties for whatever reason, the Seller hereby authorizes
and irrevocably appoints the Master Servicer (including any successors thereto),
its agent and attorney in fact, with full power of substitution, to take any and
all reasonable steps in the Seller’s name and on the Seller’s behalf necessary
or desirable in the determination of the Master Servicer to collect all amounts
due under any and all Purchased Receivables, process all Collections, commence
proceedings with respect to enforcing payment of such Purchased Receivables and
the related Contracts, and adjusting, settling or compromising the account or
payment thereof. The Seller shall furnish the Master Servicer (and any
successors thereto) with any specific powers of attorney and other documents
necessary or appropriate to enable the Master Servicer to carry out its
servicing and administrative duties under this Agreement, and shall cooperate
with the

11



--------------------------------------------------------------------------------



 



Master Servicer to the fullest extent in order to ensure the collectability of
the Purchased Receivables.

ARTICLE VII — EVENTS OF SELLER DEFAULT

     Section 7.1 Events of Seller Default. If any of the following events (each,
an “Event of Seller Default”) shall occur and be continuing:

          (a) The Seller (either as Seller or Subservicer) shall materially fail
to perform or observe any term, covenant or agreement contained in this
Agreement;

          (b) An Insolvency Event shall have occurred;

          (c) There is a material breach of any of the representations and
warranties of the Seller as stated in Sections 4.1 or 4.2 that has remained
uncured for a period of 10 days following receipt of written notice with respect
thereto;

          (d) Any Governmental Authority shall file notice of a lien with regard
to any of the assets of the Seller or with regard to the Seller which remains
undischarged for a period of 30 days after receipt;

          (e) As of the first day of any month, the aggregate Net Value of
Purchased Receivables which became Defaulted Receivables or Rejected Receivables
during the prior three-month period shall exceed 5.0% of the average aggregate
Net Values of all Purchased Receivables then owned by the Purchaser at the end
of each of such three months;

          (f) This Agreement shall for any reason cease to evidence the transfer
to the Purchaser (or its assignees or transferees) of the legal and equitable
title to, and ownership of, the Purchased Receivables;

          (g) The termination of any Clearinghouse Agreement, if applicable,
and/or any Carrier Agreement or Billing and Collection Agreement for any reason
whatsoever absent the consummation of a substitute Clearinghouse Agreement,
Carrier Agreement and/or Billing and Collections Agreement, as the case may be,
and without the Seller’s prior written consent, and/or any invoice due and owing
by the Seller relating to any Carrier Agreement, Clearinghouse Agreement or
Billing and Collection Agreement has become more than thirty days past due;

          (h) The amount deposited hereunder (net of withdrawals required
hereunder) in the Thermo Contingency Account has remained at less than the
Specified Thermo Contingency Account Balance for fourteen consecutive days; or

          (i) The Seller shall be in violation or default of any regulation,
requirement, citation, statute, mandate, notice or decree of a Governmental
Authority and fail to remedy such violation within any available grace period,
if any;

12



--------------------------------------------------------------------------------



 



          (j) The Seller (either as Seller or Subservicer) shall fail in the
payment of any sums due a Carrier as and when such sums are payable after taking
into account any available grace period, if any;

          (k) Failure of Seller to notify Purchaser within three (3) business
days of Seller’s receipt or service of any material notification from a
Governmental Authority.

          (l) A Termination Event shall have occurred

then and in any such event, the Master Servicing may, by written notice to the
Seller and the Purchaser (with a copy to Purchaser’s legal counsel) declare that
an Event of Seller Default shall have occurred and, the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, and the
Purchaser shall make no further Purchases from the Seller. The Purchaser and the
Master Servicer shall have, in addition to all other rights and remedies under
this Agreement, all other rights and remedies provided under the UCC and other
applicable law, which rights shall be cumulative.

ARTICLE VIII — INDEMNIFICATION AND SECURITY INTEREST

     Section 8.1 Indemnities by the Seller. (a) Without limiting any other
rights that the Purchaser, the Master Servicer, or any director, officer,
employee or agent of either such party (each an “Indemnified Party”) may have
under this Agreement or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all third-party
claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related costs and expenses of any nature whatsoever,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) which may be imposed
on, incurred by or asserted against an Indemnified Party in any way arising out
of or relating to this Agreement or the ownership of the Purchased Receivables
or in respect of any Receivable or any Contract, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party.

          (b) Any Indemnified Amounts subject to the indemnification provisions
of this Section shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor, together with interest at the highest rate
permitted by law from the date of demand for such Indemnified Amount.

     Section 8.2 Additional Security Interest. In addition to and not in
limitation of any security interest granted to Purchaser under Section 2.5 and
Schedule 1 and Schedule 1 (A), Seller hereby grants to the Purchaser a first
priority perfected security interest in the Seller’s Customer Base, including
but not limited to, all past, present and future customer contracts, lists,
agreements, LOA’s or arrangements relating thereto; all of the Seller’s right,
title and interest in, to and under all of the Seller’s Receivables not sold to
the Purchaser hereunder, including all rights to payments under any related
Contracts, contract rights, instruments, documents, chattel paper, general
intangibles, LOA’s or other agreements with all Payors and all the Collections,
Records and proceeds thereof; any other obligations or rights of Seller to
receive any payments in money or kind; all cash or non-cash proceeds of the
foregoing; all of

13



--------------------------------------------------------------------------------



 



the right, title and interest of the Seller in and with respect to the goods,
services or other property which gave rise to or which secure any of the
foregoing as security for the timely payment and performance of any and all
obligations the Seller or the Subservicer may owe the Purchaser under
Sections 2.3, 4.4, 5.3, 8.1, 9.4 of this Agreement and any applicable
Termination Fee, but excluding recourses for unpaid Purchased Receivables. This
Section 8.2 shall constitute a security agreement under the UCC and any other
applicable law and the Purchaser shall have the rights and remedies of a secured
party thereunder. Such security interest shall be further evidenced by execution
of appropriate UCC-1 financing statements prepared by and acceptable to the
Purchaser, and such other further assurances that may be reasonably requested by
the Purchaser from time to time.

ARTICLE IX — MISCELLANEOUS

     Section 9.1 Notice. Any notice or demand which, by provision of this
Agreement, is required or permitted to be given by one party to the other party
hereunder shall be given by (i) deposit, postage prepaid, in the mail,
registered or certified mail, or (ii) delivery to a recognized express courier
service, or (iii) delivery by hand, or (iv) transmittal by facsimile machine, in
each case addressed (until address or addresses is given in writing by such
party to the other party). All notices, other than those sent by facsimile, so
given shall be deemed effective upon actual receipt by a responsible officer of
the addressee or, if proper delivery is attempted but refused, upon attempted
delivery. All notices sent by facsimile transmission shall be deemed received
upon the transmitter’s receipt of acknowledgment of receipt from the offices of
such addressee, provided, however, that a hard copy of such notice is properly
sent by other permissible means not later than the following business day after
the facsimile transmission. For the purposes hereof, notices hereunder shall be
sent to the following addresses, or to such other addresses as each such party
may in writing hereafter indicate:

SELLER

         
Address:
  100 Brookwood Road    

  Atmore, Alabama 36502-5751    
 
       

       
Officer:
  Chief Financial Officer    
Fax Number:
   251.368.1314    

PURCHASER

     
Address:
  1250 Poydras Street

  Suite 500

  New Orleans, LA 70113
Officer:
  Seth Block, Executive Vice-President

  Jack V. Eumont, Executive Vice-President

  Fax Number: 504/620-3103

     Section 9.2 Remedies. No failure or delay on the part of the Purchaser or
the Master Servicer to exercise any right hereunder shall operate as a waiver or
partial waiver thereof. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

14



--------------------------------------------------------------------------------



 



     Section 9.3 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Seller, the Subservicer, the Purchaser, the
Master Servicer and their respective successors and permitted assigns. Neither
the Seller nor the Subservicer may assign any of their rights or delegate any of
their obligations hereunder or any interest herein without the prior written
consent of the Purchaser and the Master Servicer. The Purchaser may, at any
time, without the consent of the Seller or the Subservicer, assign any of its
rights and obligations hereunder or interest herein to any Person. Without
limiting the generality of the foregoing, the Seller acknowledges that the
Purchaser may assign its collateral rights hereunder for the benefit of third
parties. The Seller does hereby further agree to execute and deliver to the
Purchaser all documents and amendments presented to the Seller by the Purchaser
in order to effectuate the assignment by the Purchaser in furtherance of this
Section 9.3 consistent with the terms and provisions of this Agreement. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until its termination; provided, that the rights and remedies with respect to
any breach of any representation and warranty made by the Seller or the Master
Servicer pursuant to Article IV and the indemnification and payment provisions
of Article VIII shall be continuing and shall survive any termination of this
Agreement.

     Section 9.4 Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification under Article VIII, the Seller agrees to pay upon demand unless
otherwise deducted from the Advance Amount, all reasonable costs and expenses in
connection with this Agreement and the other documents to be delivered
hereunder, including, without limitation: (i) the periodic auditing of the
Seller and the modification or amendment of this Agreement; (ii) the reasonable
fees and out-of-pocket expenses of counsel for the Purchaser or the Master
Servicer with respect to (A) advising the Purchaser as to its rights and
remedies under this Agreement or (B) the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement or the other
documents to be delivered hereunder; and (iii) any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Agreement or the other
agreements and documents to be delivered hereunder, and agrees to indemnify and
save each Indemnified Party from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.

          (b) If the Seller or the Subservicer fails to pay any Lockbox Account
fees or other charges or debits related to such accounts, or to pay or perform
any agreement or obligation contained under this Agreement, the Purchaser may,
or may direct the Master Servicer to pay or perform, or cause payment or
performance of, such agreement or obligation, and the expenses of the Purchaser
or the Master Servicer incurred in connection therewith shall be payable by the
party which has failed to so perform upon demand unless otherwise deducted from
the Advance Amount.

     Section 9.5 Amendments; Waivers, Consents. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement or the Related
Documents, shall be effective unless it shall be in writing and signed by each
of the parties hereto. This Agreement, the Related Documents and the documents
referred to therein embody the entire agreement among the Seller, the
Subservicer, the Purchaser and the Master Servicer, and

15



--------------------------------------------------------------------------------



 



supersede all prior agreements and understandings relating to the subject
hereof, whether written or oral.

     Section 9.6 Arbitration. Seller and Purchaser agree that upon the written
demand of either party, whether made before or after the institution of any
legal proceedings, but prior to the rendering of any judgment in that
proceeding, all disputes, claims and controversies between them, whether
individual, joint, or class in nature, arising from this Agreement, or
otherwise, including without limitation contract disputes and tort claims, shall
be resolved by binding arbitration pursuant to the Commercial Rules of the
American Arbitration Association (“AAA”). Any arbitration proceeding held
pursuant to this arbitration provision shall be conducted in the city nearest
Purchaser’s address having an AAA regional office, or at any other place
selected by mutual agreement of the parties. No act to take, seize, sell or
otherwise dispose of any collateral security, including without limitation the
Collateral, shall constitute a waiver of this arbitration agreement or be
prohibited by this arbitration agreement. Judgment upon any award rendered by
any arbitrator may be entered in any court having jurisdiction. All statute of
limitations, prescriptive periods, estoppel, waiver, laches and similar
doctrines which would otherwise be applicable in an action brought by a party
shall be applicable in any arbitration proceeding, and the commencement of an
arbitration proceeding shall be deemed the commencement of any action for these
purposes. The Federal Arbitration Act (Title 9 of the United States Code) shall
apply to the construction, interpretation, and enforcement of this arbitration
provision.

     Section 9.7 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF LOUISIANA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
INTERESTS OF THE PURCHASER IN THE PURCHASED RECEIVABLES OR REMEDIES HEREUNDER OR
THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF LOUISIANA.

          (b) THE SELLER AND THE SUBSERVICER HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF LOUISIANA AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF LOUISIANA, AND EACH WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH
ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE SELLER AND THE SUBSERVICER EACH HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT
OF THE PURCHASER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
AFFECT THE RIGHT OF THE PURCHASER TO BRING ANY ACTION OR PROCEEDING AGAINST THE
SELLER OR ITS PROPERTY, OR THE SUBSERVICER OR ITS PROPERTY IN THE COURTS OF ANY

16



--------------------------------------------------------------------------------



 



OTHER JURISDICTION. THE SELLER AND THE SUBSERVICER EACH HEREBY AGREE THAT THE
EXCLUSIVE AND APPROPRIATE FORUMS FOR ANY DISPUTE HEREUNDER ARE THE COURTS OF THE
STATE OF LOUISIANA AND THE UNITED STATES DISTRICT COURT LOCATED IN THE EASTERN
DISTRICT OF LOUISIANA AND AGREE NOT TO INSTITUTE ANY ACTION IN ANY OTHER FORUM.

          (c) THE SELLER, AND THE SUBSERVICER EACH HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR IN CONNECTION
WITH THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN
A BENCH TRIAL WITHOUT A JURY.

     Section 9.8 No Lien Termination without Release. In recognition of the
Purchaser’s right to have its attorneys’ fees and other expenses incurred in
connection with this Agreement secured by the security interests granted herein,
notwithstanding payment in full of all obligations Seller may owe the Purchaser,
Purchaser shall not be required to record any terminations or satisfactions of
any of Purchaser’s liens created or granted herein unless and until Seller has
executed and delivered to Purchaser a general release in the form of Exhibit E
hereto. Seller understands that this provision constitutes a waiver of its
rights under §9-513 of the UCC.

     Section 9.9 Conflict. Unless otherwise expressly stated in any other
agreement between Purchaser and Seller, if a conflict exists between the
provisions of this Agreement and the provisions of such other agreement, the
provisions of this Agreement shall control.

     Section 9.10 Authorization for Release of Information. Seller hereby
authorizes and directs any Person to release to Purchaser, and any of its
employees, representatives, agents, attorneys or accountants (collectively the
“Purchaser Party”), any and all documents, information and writings in such
Person’s possession relating to Seller, the Purchased Receivables, the Records,
the Servicing Records, the Required Information, the Related Documents, or this
Agreement, which said documents, information or writings may include, but are
not limited to, any and all records of any sort, reports, statements, notes,
correspondence and memoranda relating to Seller or the negotiation, execution,
preparation or delivery of this Agreement, whether or not generated by such
Person but in its possession or control. Seller further authorizes and directs
such Person to respond to any oral communication from any Purchaser Party to
discuss the documents, information or writings produced. Except for documents,
information and writings created in anticipation of litigation, all privileges
are hereby waived with respect to the production of documents, information and
writings and such Person is hereby released in connection with the disclosure of
the aforesaid documents, information and writings. Seller hereby appoints
Purchaser as its attorney-in-fact with full power, in the name and stead of
Seller, to take any action and execute any instruments or documents the Seller
may be requested or required to execute or provide with respect to the release,
discussion or disclosure of the documents, information and writing being
requested, which appointment as attorney-in-fact is irrevocable and coupled with
an interest.

17



--------------------------------------------------------------------------------



 



     Section 9.11 Survival. All representations, warranties and agreements
herein contained shall be effective so long as any portion of this Agreement
remains executory.

     Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement is held to be invalid, illegal or unenforceable in
any respect, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, and the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

     Section 9.13 Enforcement. This Agreement and the Related Documents are the
product of negotiation and preparation by and among each party and its
respective attorneys. Accordingly, this Agreement shall be construed without
regard to the rule that ambiguities in a document are to be construed against
the draftsman. No inferences shall be drawn from the fact that the final, duly
executed Agreement differs in any respect from any previous draft hereof.

     Section 9.14 Relationship of Parties. The relationship of the parties
hereto shall be that of seller and purchaser of accounts, and Purchaser shall
not be a fiduciary of the Seller, although Seller may be a fiduciary of the
Purchaser, and such relationship shall not, under any circumstance whatsoever,
be construed to be a joint venture, joint adventure or partnership.

     Section 9.15 Entire Agreement. This Agreement and the Related Documents
constitute the entire agreement of the parties with respect to the subject
matter and supersedes all other agreements and understandings between the
parties hereto, verbal or written, express or implied, relating to the subject
matter hereof. No promises of any kind have been made by Purchaser or any third
party to induce Seller to execute this Agreement. No course of dealing, course
of performance or trade usage, and no parole evidence of any nature, shall be
used to supplement or modify any terms of this Agreement.

     Section 9.16 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Delivery of an executed counterpart of
the signature page to this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
facsimile to any other party shall thereafter also promptly deliver a manually
executed counterpart of this Agreement to such other party, provided that the
failure to deliver such manually executed counterpart shall not affect the
validity, enforceability, or binding effect of this Agreement.

     Section 9.17. Confidentiality.

  (a) The Purchaser will hold Confidential Information in confidence and trust
and limit disclosure of such Confidential Information strictly to its employees
and agents who have a need to know such Confidential Information for the
purposes of this Agreement. The Purchaser will not disclose, use, or permit the
use or disclosure of Confidential Information, except in satisfying its
obligations under this Agreement. The

18



--------------------------------------------------------------------------------



 



Purchaser will protect Confidential Information from inappropriate disclosure,
whether inadvertent or intentional, using at least the same degree of care the
Purchaser ordinarily use in safeguarding and protecting its own proprietary
information, but in no event using less than reasonable care. Notwithstanding
the foregoing, the Purchaser may disclose Confidential Information if such
disclosure is required by applicable law, rule or regulation, a court order or
an order of a similar judicial or administrative body or the rules of any
securities exchange; provided, however, that the Purchaser notifies Seller of
such requirement immediately and in writing, and cooperate reasonably with
Seller in obtaining a protective or similar order with respect thereto.

     (b) For the purposes of this Agreement, “Confidential Information” means
all information delivered to Purchaser by Seller or delivered pursuant to
Section 9.10 of this Agreement and includes without limitation (i) customer
information, customer usage information, supplier information, distributor
information, material terms of any contracts (including this Agreement),
marketing philosophies, strategies, techniques and objectives (including service
roll-out dates and volume estimates), legal and regulatory positions and
strategies, advertising and promotional copy, competitive advantages and
disadvantages, non-published financial data, network configurations, product or
service plans, designs, software, costs, prices and names, inventions,
discoveries, technological developments, “know how,” business opportunities
(including planned or proposed financings, mergers, acquisitions, ventures and
partnerships) and methodologies and processes (including the look and feel of
computer screens and reports) for provisioning (that is, the process by which
Seller is established as a customer’s primary carrier, whether in connection
with interexchange carriers or incumbent local exchange carriers), customer
assistance, order acceptance and tracking, repairs, and commissions;
(ii) information designated in writing (at the time of delivery or within a
reasonable time thereafter) or conspicuously marked as “confidential” or
“proprietary” or likewise designated or marked with words of similar import;
(iii) information for which Customer has an obligation of confidentiality so
long as such obligation is known to the Purchaser; and (iv) information which by
its nature or the circumstances surrounding its delivery a reasonable person
would conclude that it is confidential or proprietary. The term “Confidential
Information” excludes information that: (i) is or becomes generally known or
available by publication, commercial use or otherwise through no fault of the
Purchaser; (ii) is known and has been reduced to tangible form by the Purchaser
at the time of disclosure and is not subject to restriction; (iii) is
independently developed by the Purchaser without use of Confidential
Information; (iv) is lawfully obtained from a third party who has the right to
make such disclosure; or (v) is released for publication by Seller in writing.

     (c) If the Purchaser receives any written or oral third party request,
order, instruction or solicitation for the disclosure of Confidential
Information not in conformance with this Agreement or if the Purchaser becomes
aware of any attempt by a third party to improperly gain Confidential
Information, the Purchaser will

19



--------------------------------------------------------------------------------



 



immediately notify Seller of such request, order, instruction or solicitation or
of such attempt and fully disclose the details surrounding such request, order,
instruction or solicitation or attempt.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              TRINSIC COMMUNICATIONS, INC., as Seller and Subservicer
 
       

  By:    

       

  Name:   Frank M. Grillo

  Title:   President
 
            Address at which the chief executive office is located:
 
       

  Address:   100 Brookwood Road

      Atmore, Alabama 36502-5751

  Attention:   Chief Financial Officer     Telephone No.: 251-368-8600    
Facsimile No.: 251.368.1314     Tax I.D. No.: 59-34686356
 
            Additional names under which and locations at which the Seller does
business and maintains Records:
 
            Z-Tel Communications, Inc. and Tampa, Florida
 
            TOUCH ONE COMMUNICATIONS, INC., as Seller and Subservicer
 
       

  By:    

       

  Name:   Frank Grillo

  Title:   Vice President
 
            Address at which the chief executive office is located:
 
       

  Address:   100 Brookwood Road

      Atmore, Alabama 36502-5751

  Attention:   Chief Financial Officer     Telephone No.: 251-368-8600    
Facsimile No.: 251.368.1314     Tax I.D. No.: 63-1125463
 
            Additional names under which and locations at which the Seller does
business and maintains Records:

20



--------------------------------------------------------------------------------



 



              None
 
            THERMO CREDIT, LLC
 
       

  By:    

       

  Name:   Seth Block or Jack V. Eumont

  Title:   Executive Vice President
 
            Address at which the chief executive office is located:
 
       

  Address:   1250 Poydras Street, Suite 500

      New Orleans, LA 70113     Attention: Seth Block / Jack V. Eumont    
Telephone No.: (504) 620-3100     Facsimile No.: (504) 620-3103

21



--------------------------------------------------------------------------------



 



SCHEDULE 1
Direct Sales Receivables

Fees and Rate Schedule

Seller: TRINSIC COMMUNICATIONS, INC., and TOUCH 1 COMMUNICATIONS, INC.,

Commitment Amount (Exhibit A): $21,000,000(twenty-one million dollars) of Direct
Sales Receivables.

Commitment Fee (Sec. 4.5): 2.5% of the initial Commitment Amount; 2.5 % of any
increases in the Commitment Amount.

Eligible Receivable limitation (Sec. 4.2 (b)): 1.0% of the aggregate outstanding
balance of Direct Sales receivables under the Facility.

Initial Gross Liquidation Rate (Sec. 2.3 / Exhibit A): 70 %; however, the first
purchase will be at 75%.

Discount Fees (Sec. 4.6):



  o   Initial Fee: 2.50% % of the Purchased Receivables;     o   Minimum
discount Fees— Direct Sales Receivables—$10,000 per month for months 3-6,
$15,000 per month for months 7-12, and $25,000 per month 13-30.

Termination Fee (Exhibit A): 4.0% of the Purchase Commitment. If the Termination
occurs after the first anniversary of the Closing Date and 60 day notice is
provided, the termination fee is 3.0% of the Purchase Commitment.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1 (A)
LEC Sales Receivables

Fees and Rate Schedule

Seller: TRINSIC COMMUNICATIONS, INC., and TOUCH 1 COMMUNICATIONS, INC.,

Commitment Amount (Exhibit A): $1,000,000 (one million dollars) of LEC Sales
Receivables.

Commitment Fee (Sec. 4.5): 2.5% of the initial Commitment Amount; 2.5 % of any
increases in the Commitment Amount.

Eligible Receivable limitation (Sec. 4.2 (b)): 20.0% of the aggregate
outstanding balance of LEC Sales receivables under the Facility.

Initial Gross Liquidation Rate (Sec. 2.3 / Exhibit A): 70 %; however, the first
purchase will be at 75%.

Discount Fees (Sec. 4.6):



  o   Initial Fee: 2.50% % of the Purchased Receivables;



  o   Minimum discount Fees as follows—LEC Sales Receivables—$2,000 per month
for months 3-6, $2,500 per month for months 7-12, and $3,000 per month 13-30.

Termination Fee (Exhibit A): 4.0% of the Purchase Commitment. If the Termination
occurs after the first anniversary of the Closing Date and 60 day notice is
provided, the termination fee is 3.0% of the Purchase Commitment.

23



--------------------------------------------------------------------------------



 



SCHEDULE 2

LIST OF GOVERNMENTAL AUTHORITY LICENSE NUMBERS

24



--------------------------------------------------------------------------------



 



SCHEDULE 3

LIST OF TRADENAMES, ETC.

25



--------------------------------------------------------------------------------



 



SCHEDULE 4

LIST OF CLEARINGHOUSE AGREEMENTS
AND
BILLING AND COLLECTION AGREEMENTS

26



--------------------------------------------------------------------------------



 



EXHIBIT A

DEFINITIONS

     “Advance Amount” means the amount established pursuant to Section 2.3.

     “Adverse Claim” means any claim of ownership, any lien, security interest
or other charge or encumbrance, or any other type of preferential arrangement
having the effect of a lien or security interest.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person within the meaning of control under Section 15 of the Securities Act
of 1933.

     “Billed Amount” means, with respect to any Purchased Receivable the amount
billed or to be billed to the related Payor with respect thereto prior to the
application of any Gross Liquidation Rate.

     “Billing and Collection Agent” means the party performing billing and
collection services for and on behalf of the Seller pursuant to the terms of a
Billing and Collection Agreement.

     “Billing and Collection Agreement” means any written agreement whereby a
party is obligated to provide end-user billing and collection services with
respect to the Seller’s accounts.

     “Billing Date” means the date on which the invoice with respect to a
Receivable was submitted to the related Payor which shall be not more than
45 days from the date on which telecommunication services were provided to the
end user of such services.

     “Business Day” means any day of the year other than a Saturday, Sunday or
any day on which banks are required, or authorized, by law to close in New
Orleans, Louisiana.

     “Carrier” means a provider of telecommunication services which such
services are resold by the Seller.

     “Carrier Agreement” means any written agreement, contract or arrangement
whereby a Carrier is obligated to provide certain services to the Seller.

     “Clearinghouse Agent” means the party performing services for and on behalf
of the Seller pursuant to the terms and provisions of a Clearinghouse Agreement.

     “Clearinghouse Agreement” means any written agreement, contract or
arrangement whereby a party is obligated to perform services for the Seller,
relating to processing information provided by the Seller to the Clearinghouse
Agent and remitting such processed information to one or more Billing and
Collection Agents for billing and collection of Seller’s accounts.

A-1



--------------------------------------------------------------------------------



 



     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds of such Receivable.

     “Commitment Fee” has the meaning specified in Section 4.5.

     “Contract” means an agreement (or agreements) pursuant to, or under which,
a Payor shall be obligated to pay for telecommunication services rendered by the
Seller from time to time.

     “Current Net Value Amount” has the meaning specified in Section 5.3(e).

     “Customer Base” means all of the Seller’s past, present and future customer
contracts, agreements, LOA’s or other arrangements, any customer list relating
thereto and any information regarding prospective customers and contracts,
agreements, LOA’s or other arrangements and all of the goodwill and other
intangible assets associated with any of the foregoing.

     “Defaulted Receivable” means a Receivable as to which, on any Determination
Date (a) any part of the Net Value thereof remains unpaid for more than 120 days
from the Billing Date for such Receivable; or (b) the Payor thereof has taken
any action, or suffered any event to occur, of the type described in
Section 7.1(f) or (g); or (c) the Master Servicer otherwise deems any part of
the Net Value thereof to be uncollectible for reasons other than a breach of a
representation or warranty under Article IV hereof.

     “Defaulted Receivable Amount” has the meaning specified in Section 5.3(c).

     “Determination Date” means the Business Day preceding the Purchase Date of
each [week] [month].

     “Discount Fee” has the meaning specified in Section 4.6.

     “Eligible Payor” means a Payor which is (a) (i) a corporation, limited
liability company, partnership or any other statutory organization organized
under the laws of any jurisdiction in the United States and having its principal
office in the United States; (ii) an individual or sole proprietorship which is
a resident of any jurisdiction in the United States; (iii) a Clearinghouse
Agent; or (iv) a Billing and Collection Agent; (b) not an Affiliate of any of
the parties hereto; (c) has executed and delivered to the Seller either (I) a
Contract, (ii) an LOA, (iii) a Clearinghouse Agreement or (iv) a Billing and
Collection Agreement; and (d) not subject to bankruptcy or insolvency
proceedings at the time of sale of the Receivables to be purchased.

     “Eligible Receivable” means, at any time, a Receivable as to which the
representations and warranties of Section 4.2 are true and correct in all
respects at the time of Purchase.

     “Eligible Receivable Amount” means, with respect to any Eligible
Receivable, an amount equal to its Billed Amount.

A-2



--------------------------------------------------------------------------------



 



     “Event of Seller Default” has the meaning specified in Section 7.1.

     “Excess Collection Amount” has the meaning specified in Section 5.3(d).

     “Governmental Authority” means the United States of America, Federal, any
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions thereof
or pertaining thereto.

     “Gross Liquidation Rate” means a factor, determined by the Master Servicer
from time to time, with respect to a designated Payor Class based on, among
other criteria, (i) the Seller’s historical experience with respect to
Collections for such Payor Class, (ii) the terms and provisions of any Billing
and Collection Agreement and (iii) the terms and provisions of any Clearinghouse
Agreement, determined on the basis of actual Collections which are expected to
be received on a Receivable within 90 days of its Billing Date. The initial
Gross Liquidation Rate is reflected in Schedule 1 and Schedule 1 (A).

     “Insolvency Event” means the occurrence of an event whereby the Seller
makes a general assignment for the benefit of creditors; or where any proceeding
is instituted by or against the Seller seeking to adjudicate it a bankrupt or
insolvent, or which seeks the liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of the Seller or any
of its Debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, custodian or other similar official for it or for any
substantial part of its property.

     “LOA” means a letter of agency, or other authorization, obtained by the
Seller from each Payor designating the Seller as its long distance
telecommunications provider and otherwise of a type or in a form acceptable
under applicable laws.

     “Lockbox Account” means the account established pursuant to Section 2.4(a).

     “Master Servicer” means Thermo Credit, L.L.C., a Colorado limited liability
company, or any Person designated as the successor Master Servicer, and its
successors and assigns, from time to time.

     “Misdirected Payment Fee” means fifteen percent (15%) of the amount of any
payment on account of a Purchased Receivable which has been received by the
Seller and not delivered in kind to the Purchaser on the next business day
following the date of receipt by the Seller.

     “Net Value” of any Eligible Receivable at any time means an amount (not
less than zero) equal to the Billed Amount of such Receivable minus all
Collections received with respect thereto; provided, that if the Master Servicer
makes a determination that all payments by the Payor with respect to such
Receivable have been made, the Net Value shall be zero.

     “Paid Receivables Amount” has the meaning specified in Section 5.3(b).

     “Payor” means, the Person obligated to make payments in respect of any
Receivables.

A-3



--------------------------------------------------------------------------------



 



     “Payor Class” means, with respect to any Payor, one of the following:
(a) Clearinghouse Agent; (b) Billing and Collection Agent; (c) statutory
organization; or (d) individuals and sole proprietorships.

     “Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust, voluntary
association, joint venture, a government or any agency or political subdivision
thereof, or any other entity of whatever nature.

     “Purchase” means a purchase by the Purchaser of Eligible Receivables from
the Seller pursuant to Section 2.2.

     “Purchase Commitment” means the amount reflected in Schedule 1 and
Schedule 1 (A).

     “Purchase Date” means the date on which the Purchaser initially Purchases
Receivables from the Seller and thereafter the designated day or date of each
week or month that Purchaser and Seller have agreed that Purchases will occur.

     “Purchase Price” has the meaning specified in Section 2.3.

     “Purchased Receivable” means any Receivable which has been purchased by the
Purchaser hereunder including a Rejected Receivable prior to its repurchase.

     “Purchaser” means Thermo Credit LLC, a Colorado limited liability company,
together with its successors and assigns.

     “Receivable” means any “account” (as defined in the UCC) now owned or
hereafter acquired by the Seller, and shall also mean and include (a) an account
receivable arising from the provision or sale of telecommunication services (and
any services or sales ancillary thereto) by the Seller including the right to
payment of any interest or finance charges and other obligations of such Payor
with respect thereto; (b) all security interests or liens and property subject
thereto from time to time purporting to secure payment by the Payor; (c) all
rights, remedies, guarantees, indemnities and warranties and proceeds thereof,
proceeds of insurance policies, UCC financing statements and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable including, but not limited to, any Billing and
Collection Agreement and any Clearinghouse Agreement, and (d) all Collections,
Records and proceeds with respect to any of the foregoing. In the instance of a
Receivable with respect to which the Payor is a Billing and Collection Agent
pursuant to a Billing and Collection Agreement, the amount owed to the Seller by
the Billing and Collection Agent is the “Receivable” which is eligible for
Purchase by the Purchaser.

     “Records” means all Contracts, LOA’s and other documents, books, records
and other information (including, without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
prepared and maintained by the Seller, the

A-4



--------------------------------------------------------------------------------



 



Subservicer or Additional Subservicer with respect to Receivables (including
Purchased Receivables) and the related Payors.

     “Rejected Receivable Amount” has the meaning specified in Section 5.3(a).

     “Rejected Receivable” has the meaning specified in Section 4.4.

     “Related Documents” means all documents required to be delivered under this
Agreement, excluding documents which may be required pursuant to Section 3.1 of
this Agreement.

     “Required Information” means, with respect to a Receivable, (a) the Payor,
(b) the Eligible Receivable Amount, (c) the Billing Date, (d) the Payor
telephone number and (e) the Payor account number, if applicable.

     “Seller” means collectively Trinsic Communications, Inc., a Delaware
corporation and Touch 1 Communications, Inc, an Alabama corporation, together
with its successors and assigns.

     “Servicing Records” means all documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)prepared
and maintained by the Subservicer, Additional Subservicer or the Master Servicer
with respect to the Purchased Receivables and the related Payors.

     “Specified Thermo Contingency Account Balance” means, as of any Purchase
Date, an amount equal to 5.00% of the Net Value of Purchased Receivables
including (a) Rejected Receivables (net of recoveries) and (b) those Receivables
to be purchased on such Purchase Date.

     “Subservicer” means the Seller, or any Person designated as Subservicer
hereunder.

     “Termination Date” means the earlier of (a) September 28, 2007; (b) a
Termination Event; (c) the occurrence of an uncured Event of Seller Default as
set forth in Section 7.1 of this Agreement; or (d) ninety days following the
Seller’s delivery of a written notice to the Purchaser setting forth Seller’s
desire to terminate this Agreement and the payment of the Termination Fee with
respect thereto.

     “Termination Event” means the occurrence of an event under any loan
agreement, indenture or governing document following which the funding of the
Purchaser to be utilized in purchasing Receivables hereunder may be terminated.

     “Termination Fee” means an amount to be paid by the Seller to the Purchaser
as reflected in Schedule 1 and Schedule 1 (A) in the event of an occurrence of
an uncured Event of Seller Default resulting in the termination of this
Agreement; or (B) in the event the Seller desires to terminate this Agreement,
such termination shall be effective only in the event that the Seller has
(I) provided the Purchaser 60 days prior written notice thereof and (ii) paid to

A-5



--------------------------------------------------------------------------------



 



Purchaser and Purchaser has received from Seller the Termination Fee outlined in
Schedule 1 and Schedule 1 (A).

     “Thermo Contingency Account” means the account established by the Purchaser
to which 5.00% of the Net Value of Purchased Receivables, including (a) Rejected
Receivables (net of revenues), and (b) those Receivables to be purchased on such
Purchase Date is deposited and maintained in accordance with the terms of this
Agreement.

     “UCC” means the Uniform Commercial Code, Commercial Laws — Secured
Transactions (Louisiana Revised Statutes 10:9-101 through 9-710) in the State of
Louisiana, as amended from time to time; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or the priority of the Security Interests in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Louisiana, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or priority.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT C
(Corporate Form)

FORM OF CORPORATE CERTIFICATE
FOR THE SELLER

     I hereby certify that I am a duly elected President of Touch 1
Communications, Inc. (in its capacity as Seller, the “Seller”) with all
requisite knowledge of the matters set forth below, and further certify as
follows:



  1.   There has been no change of the Seller’s legal name, identity or
corporate structure within the six month period preceding the execution date
hereof.     2.   No proceedings looking toward merger, liquidation, dissolution
or bankruptcy of the Seller are pending or contemplated.     3.   There is no
litigation pending, or to my knowledge, threatened, which, if determined
adversely to the Seller, would adversely affect the execution, delivery or
enforceability of the Receivables Sales Agreement (the “Receivable Sales
Agreement”), dated as of March 28, 2005 by and among the Seller and Trinsic
Communications, Inc. and Thermo Credit, LLC (“Thermo”) as Purchaser (the
“Purchaser”) and as Master Servicer (the “Master Servicer”), or the sale or
servicing of the Receivables as provided therein.     4.   With respect to the
Receivable Sales Agreement, the Seller has complied with all the agreements by
which it is bound and has satisfied all the conditions on its part to be
performed or satisfied prior to the Closing Date.     5.   No Event of Seller
Default or other event of default in the performance of any of the Seller’s
covenants or agreements under the Receivable Sales Agreement has occurred and is
continuing, nor has an event occurred which with the passage of time or notice
of both would become such an Event of Seller Default.     6.   The Seller is not
a party to, or governed by, any contract, indenture, mortgage, loan agreement,
note, lease, deed of trust or other instrument which restricts the Seller’s
ability to sell or service telecommunication receivables or consummate any of
the transactions contemplated by the Receivable Sales Agreement.

 



--------------------------------------------------------------------------------



 



  7.   For tax and reporting purposes, the Seller will treat the transfer to the
Purchaser of the Seller’s interests in the Receivables as a sale.     8.   The
transfer to the Purchaser of the Seller’s interests in the Receivables will be
made (a) in good faith and without intent to hinder, delay, or defraud present
or future creditors, and (b) in exchange for reasonably equivalent value and
fair consideration.     9.   On the date hereof, the Seller (a) was paying its
Debts, if any, as they matured; (b) neither intended to incur, nor believed that
it would incur, Debts beyond its ability to pay as they mature; and (c) after
giving effect to the transfer to the Purchaser of the Seller’s interests in the
Receivables, will have an adequate amount of capital to conduct its business and
anticipates no difficulty in continuing to do so for the foreseeable future.    
10.   The Seller has and maintains all permits, licenses (including any
applicable and necessary license, permit or certification from the Federal
Communication Commission), authorizations, registrations, approvals and consents
of Governmental Authorities necessary for (a) the activities and business of the
Seller and each of its Subsidiaries as currently conducted, (b) the ownership,
use, operation and maintenance by each of them of its respective properties,
facilities and assets, and (c) except with respect to state public utility
commission approvals of any security interests contemplated by the Receivable
Sales Agreement, the performance by the Seller of the Receivable Sales
Agreement.     11.   Without limiting the generality of the foregoing paragraph
(a) each Contract of the Seller and each Subsidiary is in full force and effect
and has not been amended or otherwise modified, rescinded or revoked or assigned
(except adjustments made in the normal course of business) and (b) no condition
exists or event has occurred which, in itself or with the giving of notice of
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture, and non-renewal thereof.     12.   Other than those UCC financing
statements to be filed by the Purchaser and those previously disclosed or
otherwise known by Purchaser, no UCC financing statements, federal or state tax
liens or judgments with respect to the Purchased Receivables and all other
Receivables generated by the Seller have been filed nor shall be filed from and
after the date and time of the UCC search results provided by the Seller in
accordance with the conditions precedent set forth in the Receivable Sales
Agreement.

2



--------------------------------------------------------------------------------



 



  13.   As of the date hereof, the undersigned hold the respective office set
forth opposite their name, and the signature set forth opposite their name is
their genuine signature:

          NAME   OFFICE   SIGNATURE
Michael Slauson
  President    

       
 
       
Frank M. Grillo
  Vice-President    

       
 
       
Horace J. Davis III
  Treasurer    

       



  14.   The Seller is a corporation duly organized and validly existing under
the laws of the State of Alabama validly acting by and through its Board of
Directors. Other than the Articles of Incorporation a true, correct and complete
copy of which is attached hereto as Exhibit A and which are in effect on the
date hereof, there has been no amendment or other document filed with said
Secretary of State with respect to the Seller and no such amendment or other
document has been authorized.     15.   The Seller is in good standing
(including the payment of all franchise taxes and the filing of required
reports) under the laws of the State of Alabama and is duly qualified to do
business in all states of the United States.     16.   Attached hereto as
Exhibit B is a true, correct and complete copy of the Bylaws of the Seller, and
no amendment, modification or rescission is contemplated and said Bylaws
continue in force on the date hereof.     17.   Attached hereto as Exhibit C is
a true, correct and complete copy of resolutions (the “Resolutions”) duly
authorized and adopted by the Board of Directors of the Seller pertaining to the
Receivables Sales Agreement; said Resolutions were duly adopted by the unanimous
written consent of the Board of Directors without a meeting in accordance with
the Certificate of Incorporation and Bylaws of the Seller and have not been
amended, modified, annulled or revoked and are in full force and effect; and the
instruments referred to in said Resolutions to which the Seller is a party were
executed pursuant thereto and in compliance therewith by the duly authorized
officer of the Seller.

     All capitalized terms used herein that are not otherwise defined shall have
the respective meanings ascribed thereto in the Receivable Sales Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name and affixed the sale of
the Seller this 28th day of March 2005.

         

  By:    

       

         Name: Frank Grillo

         Title: Vice President

4



--------------------------------------------------------------------------------



 



EXHIBIT C
(Corporate Form)

FORM OF CORPORATE CERTIFICATE
FOR THE SELLER

     I hereby certify that I am a duly elected President of Trinsic
Communications, Inc. (in its capacity as Seller, the “Seller”) with all
requisite knowledge of the matters set forth below, and further certify as
follows:



  1.   Except for the name change from Z-Tel Communications, Inc. to Trinsic
Communications, Inc. effective November 22, 2004, there has been no change of
the Seller’s legal name, identity or corporate structure within the six month
period preceding the execution date hereof.     2.   No proceedings looking
toward merger, liquidation, dissolution or bankruptcy of the Seller are pending
or contemplated.     3.   There is no litigation pending, or to my knowledge,
threatened, which, if determined adversely to the Seller, would adversely affect
the execution, delivery or enforceability of the Receivables Sales Agreement
(the “Receivable Sales Agreement”), dated as of March 28, 2005 by and among the
Seller and Touch 1 Communications, Inc. and Thermo Credit, LLC (“Thermo”) as
Purchaser (the “Purchaser”) and as Master Servicer (the “Master Servicer”), or
the sale or servicing of the Receivables as provided therein.     4.   With
respect to the Receivable Sales Agreement, the Seller has complied with all the
agreements by which it is bound and has satisfied all the conditions on its part
to be performed or satisfied prior to the Closing Date.     5.   No Event of
Seller Default or other event of default in the performance of any of the
Seller’s covenants or agreements under the Receivable Sales Agreement has
occurred and is continuing, nor has an event occurred which with the passage of
time or notice of both would become such an Event of Seller Default.     6.  
The Seller is not a party to, or governed by, any contract, indenture, mortgage,
loan agreement, note, lease, deed of trust or other instrument which restricts
the Seller’s ability to sell or service telecommunication receivables or
consummate any of the transactions contemplated by the Receivable Sales
Agreement.

 



--------------------------------------------------------------------------------



 



  7.   For tax and reporting purposes, the Seller will treat the transfer to the
Purchaser of the Seller’s interests in the Receivables as a sale.     8.   The
transfer to the Purchaser of the Seller’s interests in the Receivables will be
made (a) in good faith and without intent to hinder, delay, or defraud present
or future creditors, and (b) in exchange for reasonably equivalent value and
fair consideration.     9.   On the date hereof, the Seller (a) was paying its
Debts, if any, as they matured; (b) neither intended to incur, nor believed that
it would incur, Debts beyond its ability to pay as they mature; and (c) after
giving effect to the transfer to the Purchaser of the Seller’s interests in the
Receivables, will have an adequate amount of capital to conduct its business and
anticipates no difficulty in continuing to do so for the foreseeable future.    
10.   The Seller has and maintains all permits, licenses (including any
applicable and necessary license, permit or certification from the Federal
Communication Commission), authorizations, registrations, approvals and consents
of Governmental Authorities necessary for (a) the activities and business of the
Seller and each of its Subsidiaries as currently conducted, (b) the ownership,
use, operation and maintenance by each of them of its respective properties,
facilities and assets, and (c) except with respect to state public utility
commission approvals of any security interests contemplated by the Financing
Agreement, the performance by the Seller of the Receivable Sales Agreement.    
11.   Without limiting the generality of the foregoing paragraph (a) each
Contract of the Seller and each Subsidiary is in full force and effect and has
not been amended or otherwise modified, rescinded or revoked or assigned (except
adjustments made in the normal course of business) and (b) no condition exists
or event has occurred which, in itself or with the giving of notice of lapse of
time or both, would result in the suspension, revocation, impairment,
forfeiture, and non-renewal thereof.     12.   Other than those UCC financing
statements to be filed by the Purchaser and those previously disclosed or
otherwise known by Purchaser, no UCC financing statements, federal or state tax
liens or judgments with respect to the Purchased Receivables and all other
Receivables generated by the Seller have been filed nor shall be filed from and
after the date and time of the UCC search results provided by the Seller in
accordance with the conditions precedent set forth in the Receivable Sales
Agreement.

2



--------------------------------------------------------------------------------



 



  13.   As of the date hereof, the undersigned hold the respective office set
forth opposite their name, and the signature set forth opposite their name is
their genuine signature:

          NAME   OFFICE   SIGNATURE
Frank M. Grillo
  President    

       
Horace J. Davis III
  Treasurer    

       



  14.   The Seller is a corporation duly organized and validly existing under
the laws of the State of Delaware validly acting by and through its Board of
Directors. Other than the Certificate of Incorporation a true, correct and
complete copy of which is attached hereto as Exhibit A and which is in effect on
the date hereof, there has been no amendment or other document filed with said
Secretary of State with respect to the Seller and no such amendment or other
document has been authorized.     15.   The Seller is in good standing
(including the payment of all franchise taxes and the filing of required
reports) under the laws of the State of Delaware and is duly qualified to do
business in all states of the United States.     16.   Attached hereto as
Exhibit B is a true, correct and complete copy of the Bylaws of the Seller, and
no amendment, modification or rescission is contemplated and said Bylaws
continue in force on the date hereof.     17.   Attached hereto as Exhibit C is
a true, correct and complete copy of resolutions (the “Resolutions”) duly
authorized and adopted by the Board of Directors of the Seller pertaining to the
Financing Agreement; said Resolutions were duly adopted by the unanimous written
consent of the Board of Directors without a meeting in accordance with the
Certificate of Incorporation and Bylaws of the Seller and have not been amended,
modified, annulled or revoked and are in full force and effect; and the
instruments referred to in said Resolutions to which the Seller is a party were
executed pursuant thereto and in compliance therewith by the duly authorized
officer of the Seller.

     All capitalized terms used herein that are not otherwise defined shall have
the respective meanings ascribed thereto in the Receivable Sales Agreement.

3 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name and affixed the sale of
the Seller this 28th day of March 2005.

         

  By:    

       

           Name: Frank M. Grillo

           Title:   President

4 